Exhibit 15.6 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Dorad Energy Ltd. We consent to the incorporation by reference in the registration statements (Nos. 333-187533, 333-102288 and 333-92491) on Form S-8 and (Nos. 333- 199696 and 333-144171) on Form F-3 of Ellomay Capital Ltd. of our report dated March 2 ,2016, with respect to the statements of financial position of Dorad Energy Ltd. as of December 31, 2015 and 2014 and the related statements of profit or loss, changes in equity and cash flows for each of the years in the three-year period ended December 31, 2015, which report appears in the December 31, 2015 annual report on Form 20-F of Ellomay Capital Ltd. /s/ Somekh Chaikin Somekh Chaikin Certified Public Accountants (Isr). Member firmof KPMG International Tel-Aviv, Israel March 22, 2016
